Citation Nr: 1018107	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-39 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for the cause of the Veteran's 
death.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for adenocarcinoma of the lung 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the appellant's claims for 
compensation under 38 U.S.C.A. § 1151 (West 2002).  

Procedural history

In a January 2000 rating decision, the RO denied the 
Veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for lung cancer.  On February 
[redacted], 2001, the Veteran died.  In a July 2001 rating decision, 
the RO denied the appellant's claims for service connection 
for cause of death and dependency and indemnity compensation 
under 38 U.S.C.A. § 1151 (West 2002).  

In November 2004, the VA Regional Counsel and the appellant, 
acting for the estate of the Veteran, settled a claim filed 
by the Veteran under the Federal Tort Claims Act (FTCA) for 
failure to diagnose lung cancer.  The terms of the settlement 
were made confidential by Court Order.

In an August 2006 rating decision, the RO denied the 
appellant's March 2005 claim to reopen her claims under 
38 U.S.C.A. § 1151 (West 2002).  The appellant perfected an 
appeal.

In October 2006, the appellant and her representative 
presented testimony in support of her claims at a hearing at 
the RO before a local hearing officer.  In March 2009, the 
appellant and her representative presented testimony in 
support of her claims at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ).  Transcripts of 
both hearings have been associated with the Veteran's VA 
claims folder.

In a May 2009 decision, the Board reopened the claims and 
remanded them for further evidentiary development.


FINDING OF FACT

The evidence showing negligence in that VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider by failing to properly and timely 
diagnose the Veteran's lung cancer is at least in equipoise.  


CONCLUSIONS OF LAW

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for the cause of the Veteran's 
death is warranted.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for adenocarcinoma of the lung 
for accrued benefits purposes is warranted.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, the appellant contends that VA health care 
providers misdiagnosed the Veteran's lung cancer which was 
the cause of his death.  She seeks compensation benefits for 
dependency and indemnification (DIC) and for cause of the 
Veteran's death under 38 U.S.C.A. § 1151 (2002).  The Board 
will address preliminary concerns and then render a decision 
on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the appellant's claims for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to ensure that the 
appellant had been informed of all legally required notice 
and that all legally required development had been 
accomplished, and to obtain documents related to the 
appellant's November 2004 settlement of the FTCA claim or, in 
the alternative, to obtain a written statement from VA 
Regional Counsel that the documents sought would not be 
provided in response to the Board's remand order.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the record shows that the appellant was notified 
in a letter dated July 2009 of the evidence required to 
establish her claims and of VA's duty to assist her in 
establishing the claims.  The record also includes an August 
2009 memorandum from the Regional Counsel and a September 
2009 letter from the Regional Counsel which state the 
assertions of privilege and objection to the provision of 
documents relating to the November 2004 settlement of the 
FTCA claim.


The Board finds that VBA has complied with the Board's May 
3009 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

As noted above, the appellant was informed in the July 2009 
letter that in order to substantiate her claims under 
38 U.S.C.A. § 1151 (West 2002) for benefits for cause of 
death and DIC, the evidence must show that benefits were due 
the veteran at the time of his death but were not paid before 
his death, and that she is the surviving spouse, and that the 
Veteran died as a result of negligent VA health care.  The 
letters also informed the appellant of how VA determines a 
disability rating and an effective date as required by the 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant was further notified in the July 2009 letter 
that VA would make reasonable efforts to help her obtain 
evidence necessary to support her claims, including requests 
for any pertinent records held by Federal agencies, such as 
military records, and VA medical records.  

With regard to VA's duty to assist, the record shows that the 
RO has obtained the Veteran's service treatment records, all 
private medical records identified by the Veteran or the 
appellant and all VA medical records pertaining to the 
Veteran's treatment.  

VA has further assisted the appellant throughout the course 
of this appeal by providing her and her representative with 
statements of the case which informed them of the laws and 
regulations relevant to her claims.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran is represented by a service 
representative and has presented evidence and testimony at a 
local hearing before a local hearing officer and at a video 
conference hearing before the undersigned VLJ.  

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for the cause of the Veteran's 
death.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for adenocarcinoma of the lung 
for accrued benefits purposes.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

38 U.S.C. § 1151

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service- connected. For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was- (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

See 38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32. Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2) (2009).

Analysis

The crux of the appellant's claims is whether the evidence 
shows negligence by VA in failing to exercise the degree of 
care that would be expected of a reasonable health care 
provider by not properly and timely diagnosing the Veteran's 
lung cancer is at least in equipoise.  The evidence 
establishes that the Veteran died on February [redacted], 2001, as a 
result of cardiorespiratory failure due to metastatic lung 
cancer and had been under the treatment of VA health care 
providers for complications leading up to the diagnosis of 
lung cancer.  The record also establishes that the appellant 
is the widow of the Veteran.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's death; and (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care or medical or surgical treatment without 
the veteran's informed consent. 38 C.F.R. § 3.361(d)(1) 
(2009).  The appellant has not argued that VA furnished care 
without the Veteran's informed consent.  Rather, she contends 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider.


The evidence of record includes the June 1999 opinion of Dr. 
S.Z., M.D., a VA physician.  Dr. S.Z. reviewed the Veteran's 
VA claims folder "in view of the fact that [the Veteran] 
subsequently developed a brohchogenic carcinoma."  After 
review of the evidence, including diagnostic tests, CT scans 
and x-ray evidence, Dr. S.Z. determined that he did not 
believe it was inappropriate to repeat a brohchoscopy in June 
1998 since the evidence suggested that "the densities in the 
right upper lobe compared to 1996 were, if anything, better 
and the opinions of the physicians caring for the patient 
including the radiologist, pulmonary specialist, and fellows 
were that the infiltrate represented most likely old 
parenchymal scar."

In a January 2000 letter, Dr. D.M., M.D., told the appellant 
that "a perusal" of the record "clearly shows that [the 
Veteran] was closely and conscientiously evaluated regarding 
his lung condition over time, which included a number of CT 
scans of the chest . . . ."  Dr. D.M. concluded that the 
biopsy which confirmed the diagnosis of cancer was performed 
at the "earliest possible time," and that up until the time 
the biopsy was performed, "all of the appropriate 
evaluations were made and on a regular basis to exclude that 
ultimate diagnosis, and until the biopsy was actually 
performed it would have been impossible to have established 
this new diagnosis."  Dr. D.M. reiterated the fact that the 
diagnosis was made "at the earliest time" three separate 
times in the January 2000 letter, and then stated that even 
if it had been diagnosed, it wouldn't have done anything but 
delay the Veteran's ultimate death.

The record also includes a letter from Dr. C.E., M.D., dated 
August 2003.  Dr. C.E. states in a letter to the attorney 
representing the appellant and the Veteran's estate in the 
FTCA claim, that he had reviewed medical records regarding 
the Veteran's lung condition, specifically noting review of 
"CT films of March 1995, June 1998, February 1999 and March 
1999."  Dr. C.E. states that the March 1995 scan showed "a 
progressive mass and scarring in the right upper lobe," and 
"in 1998 on the CT scan there is a new area in the right 
upper lobe that is concerning."  Dr. C.E. next states that 
the 1998 mass "is a definite change from the 1995 CT scan," 
and that "the mass seen is peripheral and would have been 
easy to biopsy by a radiologist or surgeon."  Dr. C.E. 
concluded that the changes between 1995 and 1998 "mandated a 
further investigation by biopsy and that would be within the 
standard of medical care," and that "a failure to refer 
this patient to a surgeon or to do a needle biopsy would be a 
deviation in the accepted standard of medical care."  
Moreover, Dr. C.E. opined that the "standard of care would 
require a follow up in two to three months as opposed to the 
eight month delay of the next CT Scan study in February of 
1999."  

Also relevant to the Board's consideration is the fact that 
the VA Regional Counsel determined that the claim should be 
settled without the matter being referred to a U.S. 
Attorney's Office.  The Regional Counsel has claimed that the 
documents regarding the November 2004 settlement of the FTCA 
claim are privileged and if they were to be incorporated into 
the Veteran's VA claims folder, they would "lose their 
uniquely privileged nature."  In an August 2009 memorandum 
from the VA General Counsel to the Chairman, Board of 
Veterans Appeals, the General Counsel's Office stated that in 
medical malpractice cases, investigations involve the review 
of medical records, review of records pertaining to the 
economic losses of the claimant, interviews with medical care 
providers, assessments of quality assurance documents and 
review of medical opinions through the Office of Medical-
Legal Affairs.  The Board thus assumes that the Regional 
Counsel performed the efforts described and that after the 
investigation determined that the instant matter warranted 
settlement.  That decision, by itself, is evidence in the 
appellant's favor, although it has little probative value 
without the underlying bases.

In sum, after review of the entire record, the Board finds 
that the opinions of VA doctors in the record are not as 
probative as the opinion of Dr. C.E.  Dr. C.E.'s opinion is 
supported by evidence in the record whereas the opinions of 
Dr. S.Z. and Dr. D.M. precede the Veteran's death and do not 
specifically address the evidence of record, but rather are 
more conclusory than Dr. C.E.'s opinion.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  The Board observes that Dr. D.M.'s 
letter appears to be an attempt to assuage the concerns of 
the appellant more than a clinical opinion regarding the 
standards of care applicable in her husband's case.  The 
Board further finds that the evidence showing negligence by 
VA by failing to exercise the degree of care that would be 
expected of a reasonable health care provider by failing to 
properly and timely diagnose the Veteran's lung cancer is at 
least in equipoise.

For the reasons stated above, the Board finds that the 
appellant's claims for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for the cause of 
the Veteran's death and for adenocarcinoma of the lung for 
accrued benefits purposes are warranted.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for the cause of the Veteran's 
death is granted subject to controlling regulations governing 
the payment of monetary benefits.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for adenocarcinoma of the lung 
for accrued benefits purposes is granted subject to 
controlling regulations governing the payment of monetary 
benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


